185 F.2d 855
Robert Lee WILHOIT, Appellant,v.UNITED STATES of America, Appellee.
No. 11170
United States Court of Appeals Sixth Circuit.
Dec. 7, 1950.

Robert Lee Wilhoit in pro per.
Otto T. Ault, Chattanooga, Tenn., for appellee.
Before SIMONS, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause came on to be heard upon the appeal of Robert Lee Wilhoit from an order of the District Court denying his motion to vacate and correct sentence, and it appearing that he was convicted by a jury of a violation of the Mann Act, 18 U.S.C.A. § 398 (now § 2421) et seq., on October 1, 1943, and was sentenced to the custody of the Attorney General for imprisonment for five years on one count, and seven and a half years on another count to run concurrently, and for five years on another court to begin at the expiration of the prior imprisonment, but the execution of the latter sentence being suspended, appellant being placed on probation therefor; and it appearing that appellant filed his motion to vacate sentence on October 22, 1949, on the ground that he was convicted on perjured testimony of the principal witness, who was the woman alleged to be the subject of interstate transportation for immoral purposes; and an affidavit of such witness, dated October 5, 1946, having been filed as a part of the said motion, setting forth that she desired to confess and admit that she committed perjury against appellant on his trial; and the District Court having denied the said motion in an order in which it recited that the court had reviewed the transcript of testimony of appellant given in his own behalf on his trial and compared the same with the above described affidavit, and was of the opinion that the affidavit, in so far as it purported to carry implications of appellant's possible innocence, was palpably inadequate; and it appearing that the said affidavit did not specify or particularize any portion of the prior testimony of said witness as being false or constituting willful perjury as to a material fact at the trial; and after consideration of the briefs of appellant and of the government, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the District Court be and is hereby affirmed.